—Order unanimously reversed on the law without costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint. Plaintiffs’ submissions in opposition to defendant’s motion raised an issue of fact whether the presence of a greasy substance on defendant’s loading dock was a dangerous condition that occurred at regular intervals so as to constitute constructive notice (see, Morales v Jolee Consolidators, 173 AD2d 315; Weisenthal v Pickman, 153 AD2d 849, 851). (Appeal from Order of Supreme Court, Erie County, Michalek, J.— Summary Judgment.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.